Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 1 of 14                PageID #: 320




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    V.                                          )    CRIMINAL NO. 2:19-CR-212-DBH
                                                )
    JEANNE MORGANSTERN,                         )
                                                )
                             DEFENDANT          )


               DECISION AND ORDER ON MOTION TO SUPPRESS


         The issue on this motion to suppress is whether a pretextual but legitimate

traffic stop justified a K-9 sniff of the stopped vehicle’s exterior. The K-9 alerted

to an odor of controlled substances; a resulting search of the vehicle’s interior

uncovered fentanyl and cocaine, which the defendant seeks to suppress.                       I

conducted an evidentiary hearing on November 18, 2020, and subsequently the

parties filed legal memoranda. I find that the state trooper who stopped the

vehicle for a traffic violation was complying with an FBI and MDEA (Maine Drug

Enforcement Administration) request that he do so in order that a K-9 sniff of

the vehicle could occur.        Although he did observe a traffic violation before

stopping the vehicle, apart from some preliminary questions he quickly

abandoned pursuit of any traffic violation and waited for a colleague with a

qualified K-91 to arrive to conduct a sniff. I conclude that although the delay


1 The state trooper testified that since Maine has legalized marijuana, the use of older K-9s
trained to alert to controlled substances that include marijuana is problematic for some state
district attorneys in arguing probable cause from the sniff. His K-9, Champ, has this
disadvantage. Hr’g Tr. at 10, 57-58. So even though Champ was immediately available in his
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 2 of 14                   PageID #: 321




was short, it was impermissible under Rodriguez v. United States, 575 U.S. 348

(2015). I therefore GRANT the motion to suppress what state troopers discovered

inside the vehicle.

                                            FACTS

       I find the following facts from the testimony and exhibits.

       FBI and MDEA agents developed intelligence that on June 27, 2019, illegal

narcotics were in a vehicle belonging to the defendant that was travelling in the

vicinity of Hollis, Maine, where she lived.              Her son was the target of the

investigation. The agents sought the assistance of Corporal Adam Schmidt of

the Maine State Police to arrange a traffic stop and conduct a K-9 sniff of the

vehicle. Schmidt and Sergeant Jeremy Forbes2 were both at K-9 training that

day with their dogs. Schmidt asked Forbes and other troopers to assist. Schmidt

told Forbes that the vehicle in question was a Chevy Tahoe and gave him the

license plate number.        He also told Forbes that a computer search of BMV3

records showed that the plates belonged to a Chevy Silverado 1500.

       Forbes traveled to Hollis and received information by phone or radio that

the vehicle was at a nearby gasoline/convenience store location. He proceeded

there and observed the vehicle in question turn past him driven by a woman not




cruiser, the trooper waited for another trooper whose K-9 had not been trained to alert to
marijuana odor.
2 Schmidt is still with the State Police; Forbes is now Deputy Chief of the York County Sheriff’s

Office.
3 Testimony and conversations in the video sometimes refer to Maine’s Bureau of Motor Vehicles

as the “DMV.” This decision refers to the agency as the “BMV” throughout, regardless of which
acronym the declarant used.

                                                                                               2
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 3 of 14                       PageID #: 322




wearing her seatbelt. He pursued the vehicle and pulled it over to the side of the

road for the seatbelt violation. Hr’g Tr. at 32, 53.

       After parking his cruiser behind the vehicle, Forbes walked up to the

driver’s window and asked the driver (the defendant) why she was not wearing a

seatbelt. She admitted the infraction.4 He asked for her driver’s license, vehicle

registration, and insurance. She produced her driver’s license but was unable

to locate her registration and insurance card. He testified that her failure to

produce registration “furthered my belief that the plates were not properly

attached to that vehicle, which is a criminal violation.”5 Hr’g Tr. at 19. He asked

for her cell phone and took it and her driver’s license back to his cruiser. He

testified that taking her cell phone had nothing to do with the seatbelt and plates

violations, but he was concerned that the defendant might call her son, the target

of the narcotics investigation or, since Forbes believed that narcotics may be in

the car, she might call someone else to come who might be capable of harming

the state troopers. Id. at 21, 54-55. He did not attempt to ascertain the vehicle’s

VIN, ordinarily visible through the windshield on the dashboard.6 Id. at 43-44.

He also testified that he observed an expired inspection sticker, but whether he




4 Forbes testified that he usually tries to get the person “to admit the violation on my audio . . . .

I like to get that first so, you know, it’s a legal stop, obviously.” Hr’g Tr. at 33.
5 Forbes testified that there was discussion about the plates at this stage, while the driver was

still in the vehicle, and that the driver said BMV had made a mistake in describing her car as a
Chevy Silverado. Hr’g Tr. at 25. The government argues that Forbes was mistaken because such
a conversation cannot be heard on the dashcam audio until after the defendant had exited the
vehicle. Gov’t’s Post Hr’g Br. in Opp’n at 13 n.4 (ECF No. 90). Whether the discussion was early
in the stop or near the completion of the dog sniff does not affect my analysis.
6 “The VIN’s mandated visibility makes it more similar to the exterior of the car than to the trunk

or glove compartment. The exterior of a car, of course, is thrust into the public eye, and thus to
examine it does not constitute a ‘search.’” New York v. Class, 475 U.S. 106, 114 (1986).

                                                                                                    3
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 4 of 14                     PageID #: 323




informed the driver is uncertain.7 The encounter by the driver’s window lasted

two minutes and forty-five seconds according to the clock on the trooper’s

dashcam. Gov’t’s Ex. 1 (1:30 to 4:15).8

       Forbes testified that his standard procedure in a traffic stop is to ask for

the driver’s license, registration, and proof of insurance, look at the insurance

card to determine if it is valid and return it to the driver, then take the driver’s

license and registration back to his cruiser where there is a computer terminal,

run a check on the license to see if it is valid and to determine the driver’s driving

record, run the registration to see if it is active and if the plates are correct and

if the registration has the same VIN as the car, determine whether to write a

ticket, and if so, do the paperwork. When Forbes proceeded back to his cruiser

on this occasion, however, he did none of that.                 Instead, he called Corporal

Schmidt who was en route with his K-9 Ibo for the drug dog sniff “as far as

coordinating his response to the scene,” then spoke to some of the drug

investigating agents and discussed whether a second vehicle may have been

involved. Hr’g Tr. at 22, 37; Gov’t’s Ex. 1 (4:25 to 6:00).

       After one minute and fifty-five seconds (4:15 to 6:10 on the dashcam

clock), when Schmidt had not yet arrived with his K-9, and without doing any of

his standard investigation into the driver, the vehicle, and the plates, Forbes

returned to the driver’s window, asked the driver to cooperate (he testified he



7 On direct examination, he said “I believe I asked her [regarding the expired sticker], but I don’t
recall exactly how I worded it.” Hr’g Tr. at 20. On cross-examination when asked: “Do you recall
having any conversation with Ms. Morganstern about the expired inspection sticker?” he
answered: “I do not.” Id. at 62.
8 The video was taken from the front of Forbes’s cruiser; the audio is from two microphones, one

in the cruiser and one on the trooper’s belt. Hr’g Tr. at 9, 30.
                                                                                                  4
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 5 of 14       PageID #: 324




meant in connection with the narcotics investigation), asked if there was

anything illegal in the vehicle, asked if he could search the vehicle, asked her to

get out of her vehicle because a K-9 was coming to do an exterior sniff, and—

because of confusing information he heard over the radio traffic from the

investigating agents—asked if anyone got out of her vehicle at the gas

station/convenience store (thinking it might have been her son, the target).

Gov’t’s Ex. 1 (6:10 to 7:40). She refused to get out of the vehicle, refused to

consent to a search, and denied there was anything illegal in the vehicle or that

anyone else had been in the vehicle. Id. Forbes testified that at this point his

focus was the narcotics case, not any driving or vehicle infractions. Hr’g Tr. at

61-62.

      Once Schmidt arrived (he appears on the video with his dog at 7:40 on the

dashcam clock), the two troopers again asked the defendant to get out of her

vehicle. They testified that this was because Schmidt prefers to conduct a K-9

sniff with passengers out of the vehicle. The defendant refused and the troopers

told her they would forcibly remove her. Then she began to get out, holding her

bags. Forbes told her that if she removed bags from the vehicle, he would search

them for officer safety. She left them in the vehicle, and Forbes escorted her

away from the vehicle and off the road and stayed with her. Schmidt then led

his K-9 Ibo on a counterclockwise circuit of the vehicle starting from the front.

The dog jumped up at the driver’s open window but did not formally alert. It

also jumped up at the vehicle’s trunk. After a complete circuit, Schmidt then

followed his standard procedure of leading Ibo on a clockwise circuit and


                                                                                  5
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 6 of 14                     PageID #: 325




encouraged the dog to “target”9 its attention on various locations. Generally he

did this by pointing at the area he wanted the dog to focus on. In his testimony

he said that he did not recall whether he actually touched the vehicle in

targeting, but the dashcam shows that he did, at least at the driver’s door (10:28-

10:30 on the clock). On this second circuit, Ibo formally alerted at the driver’s

door. Gov’t’s Ex. 1 (10:34). Thereafter, the troopers searched the entire vehicle

and found the narcotics in the defendant’s purse in the passenger compartment.

                                          ANALYSIS10

       Stopping a vehicle for a traffic violation is akin to a Terry stop. United

States v. Dion, 859 F.3d 114, 123 (1st Cir. 2017) (“A routine traffic stop is more

akin to a Terry stop than an arrest.”). This traffic stop was legal. Although

Forbes wanted to stop the vehicle to pursue a narcotics investigation, he

personally observed the seatbelt violation and was entitled to make the traffic

stop accordingly.       See Whren v. United States, 517 U.S. 806, 813 (1996) (if

objective basis for the traffic stop exists, constitutional reasonableness does not

depend on law enforcement officer’s actual motivation); accord State v. Sasso,

2016 ME 95, ¶¶ 9-11, 143 A.3d 124.


9 Schmidt testified that “targeting is us pointing to areas of a vehicle or, you know, it could be

inside of a residence, for example, just to ensure that the dog is conducting a thorough sniff of
the vehicle.” Hr’g Tr. at 83. When asked how he targeted, he said “I point to the area.” Id.
10 The government has chosen not to offer in its case-in-chief any statements the defendant made

after the stop. I therefore do not address them. The government also has chosen not to argue
that it had probable cause for the stop and search on the basis of the FBI and MDEA investigation
or that the troopers developed probable cause or reasonable suspicion concerning narcotics
during the traffic stop but before the K-9 sniff. Instead the government relies solely upon a valid
traffic stop coupled with a K-9 sniff of the exterior of the vehicle to generate probable cause for
the ensuing search of the entire vehicle. The defendant has not challenged the credentials and
training of Ibo and Corporal Schmidt.


                                                                                                 6
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 7 of 14              PageID #: 326




      Two United States Supreme Court cases frame the analysis of whether a

K-9 exterior sniff of a vehicle legitimately stopped for a traffic violation is a Fourth

Amendment search or seizure that requires probable cause or a warrant.

      In Illinois v. Caballes, 543 U.S. 405, 408 (2005), the Supreme Court said

that “conducting a dog sniff would not change the character of a traffic stop that

is lawful at its inception and otherwise executed in a reasonable manner, unless

the dog sniff itself infringed [the driver’s] constitutionally protected interest in

privacy.” In Caballes, the driver who was stopped for speeding was in the cruiser

with the state trooper while the trooper “was in the process of writing a warning

ticket” for speeding. Id. at 406. During that time, a different officer walked his

dog around the speeding driver’s car and the dog alerted at the trunk. Id. The

Court noted that “the dog sniff was performed on the exterior of [the driver’s] car

while [the driver] was lawfully seized for a traffic violation. Any intrusion on [the

driver’s] privacy expectations does not rise to the level of a constitutionally

cognizable infringement.” Id. at 409.

      Ten years later in Rodriguez v. United States, 575 U.S. 348 (2015), the

Court elaborated on Caballes and held:

             a police stop exceeding the time needed to handle the matter
             for which the stop was made violates the Constitution’s
             shield against unreasonable seizures. A seizure justified
             only by a police-observed traffic violation, therefore,
             “become[s] unlawful if it is prolonged beyond the time
             reasonably required to complete th[e] mission” of issuing a
             ticket for the violation.

Id. at 350 (quoting Caballes). Further, the Court stated:

             [T]he tolerable duration of police inquiries in the traffic-stop
             context is determined by the seizure’s “mission”—to address
             the traffic violation that warranted the stop, and attend to
             related safety concerns. Because addressing the infraction
                                                                                       7
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 8 of 14             PageID #: 327



             is the purpose of the stop, it may “last no longer than is
             necessary to effectuate th[at] purpose.” Authority for the
             seizure thus ends when tasks tied to the traffic infraction
             are—or reasonably should have been—completed.

Id. at 354 (citations omitted).

      The purpose of the traffic stop Forbes engineered here was to determine if

the targeted vehicle was carrying illegal narcotics. That purpose does not make

the stop illegal or improper, however. Once Forbes observed a state traffic or

vehicle violation, he was entitled to stop the vehicle and pursue the violation to

its proper outcome, whether that was a ticket, summons, warning, or arrest. His

engaging the driver to admit her seatbelt violation and requesting her driver’s

license, registration, and insurance card were all proper parts of that process.

According to Rodriguez:

                    Beyond determining whether to issue a traffic ticket,
             an officer’s mission includes “ordinary inquiries incident to
             [the traffic] stop.” Typically such inquiries involve checking
             the driver’s license, determining whether there are
             outstanding warrants against the driver, and inspecting the
             automobile’s registration and proof of insurance. These
             checks serve the same objective as enforcement of the traffic
             code: ensuring that vehicles on the road are operated safely
             and responsibly.
                    A dog sniff, by contrast, is a measure aimed at
             “detect[ing] evidence of ordinary criminal wrongdoing.” . . . .
             Lacking the same close connection to roadway safety as the
             ordinary inquiries, a dog sniff is not fairly characterized as
             part of the officer’s traffic mission.

Id. at 355 (citations omitted). However, taking the driver’s cell phone was not

part of the traffic violation mission, as Forbes testified.          And once Forbes

returned to his cruiser with the driver’s cell phone and driver’s license, he

abandoned the traffic or vehicle violation mission altogether. Instead, in pursuit

of the narcotics investigation, he engaged by phone or radio both Schmidt who

                                                                                      8
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 9 of 14         PageID #: 328




would conduct the dog sniff and the drug agents.          He then returned to the

defendant’s vehicle before Schmidt arrived and engaged the driver in questioning

that had nothing to do with traffic or vehicle violations and everything to do with

the narcotics investigation. Unlike in Caballes, Forbes was not in the process of

writing a ticket while Schmidt conducted the K-9 sniff.

      The First Circuit applied Caballes and Rodriguez in United States v. Dion,

859 F.3d 114 (1st Cir. 2017). Referring to Caballes and Rodriguez, it said that

“the tolerable duration of police inquiries in the traffic-stop context is determined

by the seizure’s ‘mission’—to address the traffic violation that warranted the stop

and attend to related safety concerns”; police “can undertake checks unrelated

to the purpose of the [traffic] stop so long as those checks do not prolong the

stop.” Dion, 859 F.3d at 123-24 (cleaned up). Moreover, “a seizure justified only

by a police-observed traffic violation . . . becomes unlawful if it is prolonged

beyond the time reasonably required to complete the mission of issuing a ticket

for the violation”; “any action undertaken with respect to the stop must be

reasonably related in scope to the stop itself unless the police have a basis for

expanding their investigation.” Id. at 124 (cleaned up). The government has not

argued that the troopers had a basis before the dog sniff for expanding their

investigation into narcotics.

      The government makes two alternative arguments to support Forbes’s

waiting for Schmidt’s K-9 Ibo to sniff in this case: first, that in addition to the

seatbelt violation, Forbes had probable cause to arrest the defendant for illegal

plate attachment; second, that pursuing all the available traffic infractions (if


                                                                                   9
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 10 of 14         PageID #: 329




Forbes had pursued them) would have taken 30 to 45 minutes, see Hr’g Tr. at

29, far longer than the K-9 Ibo sniff.

      As for the first argument—illegally attached plates—Forbes testified that

in enlisting his assistance, Schmidt told him that the plates were “improperly

attached” to the Tahoe and that “when [Schmidt] ran the plates it came back on

a Chevy 1500, which would be a pickup truck.” Hr’g Tr. at 11. However, Forbes

never testified that he stopped the vehicle for improperly attached plates, but

rather for his seatbelt observation, which he characterized as a “clear violation.”

Id. at 33. He did testify that the driver’s failure to produce registration “furthered

my belief that the plates were not properly attached to that vehicle, which is a

criminal violation.” Id. at 19. But he never checked the VIN on the vehicle’s

dashboard to run it through his cruiser’s computer to determine whether the

plates actually belonged to the Tahoe. Instead, he abandoned any investigation

into the propriety of the plates while waiting for and accomplishing the dog sniff.

About an hour later, well after the driver had been arrested for the narcotics and

taken to the County jail, Forbes removed the plates when the wrecker arrived to

tow the vehicle. He returned them to BMV, believing (still without checking) that

they had been attached improperly. The next day he learned that they had been

properly attached to the vehicle and that BMV had made an error in describing

the vehicle in its records.

      Because I conclude that the stop was improperly delayed at the outset for

the dog sniff, the role of the plates is irrelevant.     I reject the government’s

construct that because Forbes could have arrested the defendant for illegal plates

when she failed to produce registration, he was then entitled to detain her for
                                                                                   10
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 11 of 14                        PageID #: 330




the dog sniff. In Rodriguez, the Supreme Court was explicit: “We hold that a

police stop exceeding the time needed to handle the matter for which the stop

was made violates the Constitution’s shield against unreasonable seizures.” 575

U.S. at 350. Whether the stop was for seatbelt or plates or both, Forbes could

have run the VIN on his computer or written a ticket or both. Instead he did

neither; after the initial driver’s window encounter, he turned instead to the

narcotics investigation. The Rodriguez Court rejected the dissenters’ argument

for applying an overall reasonableness standard to the duration of a traffic stop

and said: “The reasonableness of a seizure . . . depends on what the police in

fact do.” Id. at 357.11

       As for the second argument—that a stop of 30 to 45 minutes was justified

because that was the ordinary time to complete writing up all the infractions—

that too is inconsistent with Rodriguez’s focus “on what the police in fact do.”

What the state troopers “in fact” did to complete the traffic stop mission in this

case was nothing, but for the initial driver’s window encounter. Everything after

that was outside the “mission” and therefore amounts to improper delay for the

dog sniff in the absence of probable cause for narcotics, a warrant, or a

reasonable and articulable basis for suspicion of narcotics.12                      It is true that


11 I also note that the government has not argued that the search of the vehicle was incident to

a lawful arrest.
12 Rodriguez rejected the Eighth Circuit’s “de minimis” rule and the government’s argument in

that case that “an officer may ‘incremental[ly]’ prolong a stop to conduct a dog sniff so long as
the officer is reasonably diligent in pursuing the traffic-related purpose of the stop, and the
overall duration of the stop remains reasonable in relation to the duration of other traffic stops
involving similar circumstances.” 575 U.S. at 357. Instead, the Supreme Court said: “The
Government’s argument, in effect, is that by completing all traffic-related tasks expeditiously, an
officer can earn bonus time to pursue an unrelated criminal investigation. The reasonableness
of a seizure, however, depends on what the police in fact do. . . . If an officer can complete traffic-
based inquiries expeditiously, then that is the amount of time reasonably required to complete

                                                                                                    11
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 12 of 14                      PageID #: 331




Rodriguez spoke of “when tasks tied to the traffic infraction are—or reasonably

should have been—completed.” 575 U.S. at 349. But that was in the context of

setting a limit on the length of the stop, not prolonging it.

       Most Circuits seem to say that when law enforcement conducts an inquiry

about crimes unrelated to the traffic stop and the process adds time to the stop

without a reasonable suspicion for the inquiry, then the stop is unlawfully

prolonged. See United States v. Stewart, 902 F.3d 664, 674 (7th Cir. 2018), reh’g

en banc denied (Oct. 26, 2018); United States v. Clark, 902 F.3d 404, 410-11

(3d Cir. 2018); United States v. Bowman, 884 F.3d 200, 219 (4th Cir. 2018);

United States v. Gomez, 877 F.3d 76, 88-93 (2d Cir. 2017); United States v.

Gorman, 859 F.3d 706, 715 (9th Cir. 2017); United States v. Macias, 658 F.3d

509, 518-19 (5th Cir. 2011). But see United States v. Collazo, 818 F.3d 247,

257-58 (6th Cir. 2016) (suggesting an overall reasonableness standard).13 That

is the situation here. Forbes was pursuing an inquiry unrelated to the seatbelt




the stop’s mission.” Id. (cleaned up). Even if Forbes had pursued the traffic violation, his
interruption of that mission to contact Schmidt and the drug agents impermissibly prolonged
the traffic stop, as did his waiting for Schmidt while proceeding to question the driver with respect
to the drug investigation. In United States v. Ramdihall, 859 F.3d 80, 91 (1st Cir. 2017), there
was a six-minute delay after the officer completed the traffic ticket and waited for the K-9 to
arrive but, unlike here, there was “a reasonable and articulable basis for suspicion justifying
that additional six-minute delay.”
13 The Eleventh Circuit thus summarized these cases in United States v. Campbell, 970 F.3d

1342, 1355 (11th Cir. 2020). Campbell found an illegally prolonged stop but did not exclude the
evidence resulting from the dog sniff because it concluded that law enforcement there acted “in
objectively reasonable reliance on binding appellate precedent.” Id. at 1357. The opinion has
now been withdrawn because the Circuit has decided to consider the case en banc at the
defendant Campbell’s request. Id., reh’g en banc granted, 981 F.3d 1014 (Dec. 2, 2020). The
Third Circuit dealt with a case where the officer returned to his vehicle after a brief initial
conversation with the driver and made an unrelated phone call to a colleague about drug
trafficking, not speeding. The Third Circuit concluded that a “prudent” reading of Rodriguez led
it to assume (an “assumption—not conclusion”) that the officer’s actions after the initial
conversation with the driver improperly delayed the traffic violation investigation. United States
v. Green, 897 F.3d 173, 182 (3d Cir. 2018).
                                                                                                  12
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 13 of 14       PageID #: 332




violation or improper plate attachment. In doing so, he added time waiting for

Schmidt and Ibo when he did not have reasonable suspicion of narcotics.

      Because I conclude that the delay for the dog sniff runs afoul of the

Supreme Court and First Circuit standards, I do not address the following issues

that the defendant has raised:

      1.    A Maine statute explicitly provides: “A vehicle, the contents of a

vehicle, the driver of or a passenger in a vehicle may not be inspected or searched

solely because of a [seatbelt] violation.” 29-A M.R.S.A. § 2081(3-A). The parties

have not provided any Maine Law Court cases discussing whether the statute

prohibits state troopers from conducting a K-9 exterior sniff or requiring a driver

to leave her car during a seatbelt violation stop. One Superior Court case holds:

“Because this subsection provides that a vehicle or person may not be searched

solely because of a violation of the seatbelt requirement, the agents cannot rely

on the seatbelt violation to stop a driver in order to investigate a hunch that the

driver is engaged in illegal drug activity.” State v. Stuckey, No. CR-09-8567,

2010 WL 3830833 (Me. Super. Ct. June 11, 2010). On the other hand, the

government argues that federal Fourth Amendment law, not state statutory law,

governs in this federal prosecution, citing United States v. Graham, 553 F.3d 6,

17 (1st Cir. 2009), and Virginia v. Moore, 553 U.S. 164, 170-78 (2008). Gov’t’s

Post Hr’g Br. in Opp’n at 17.

      2.    In United States v. Jones, 565 U.S. 400 (2012), the Supreme Court

held that affixing an object to a vehicle’s exterior in order to gather information

about the vehicle’s movement was a trespass that amounts to a Fourth

Amendment search. I do not decide whether Corporal Schmidt’s touching the
                                                                                 13
Case 2:19-cr-00212-DBH Document 93 Filed 12/22/20 Page 14 of 14      PageID #: 333




car with his hand to target K-9 Ibo’s sniffing at particular areas in order to get

odor information about the presence of narcotics inside the car amounts to a

Jones search.

      I GRANT the motion to suppress.

      SO ORDERED.

      DATED THIS 22ND DAY OF DECEMBER, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                14
